               IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

JAMIE RAYE BARNHILL,

       Plaintiff,

v.                                               Case No. 4:18cv564-MW/CAS

MARK S. INCH,

      Defendant.
___________________________/

                      ORDER ACCEPTING AND ADOPTING
                       REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 29. Upon consideration, no objections having been filed by

the parties,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as this Court’s opinion.

Plaintiff’s motion for a preliminary injunction, ECF No. 11, is GRANTED. Defendant is

enjoined from shaving Plaintiff’s head. Further, Defendant is required to provide Plaintiff

with a means to remove unwanted hair and to permit Plaintiff to grow her hair in

accordance with the Department of Corrections’ rules for female inmates. This case is

REMANDED to the Magistrate Judge for further proceedings.

       SO ORDERED on October 24, 2019.

                                          s/Mark E. Walker
                                          Chief United States District Judge
